     McGREGOR W. SCOTT
 1
     United States Attorney
 2   AUDREY B. HEMESATH
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4
     Telephone: (916) 554-2700
 5   Email: Audrey.Hemesath@usdoj.gov

 6   Attorneys for Defendants
 7
                                  UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9   ROBERT GLENN SAXBY, et al.,                        )
10                                                      ) Case No.: 2:19-cv-1437 TLN DB
                            Plaintiff,                  )
11                                                      )
                    v.                                  )
12                                                      )
13   KEVIN McALEENAN, et al.,                           ) JOINT STIPULATION AND ORDER
                                                        ) RE: EXTENSION OF TIME
14                          Defendants.                 )
                                                        )
15                                                      )
16
17         Defendants seek an additional 60 days in which to file an answer to the complaint or other
18   dispositive pleading, and plaintiff does not object. Accordingly, the parties stipulate that the
19
     defendants’ answer will be due on December 2, 2019. The parties further request that the
20
     scheduling conference be reset to sometime after the new answer date.
21
22   Dated: September 27, 2019                            Respectfully submitted,

23                                                        McGREGOR W. SCOTT
                                                          United States Attorney
24
25                                                        s/ Audrey B. Hemesath
                                                          AUDREY B. HEMESATH
26                                                        Assistant United States Attorney
27
                                                          s/ Paul Wei-Jye Chen
28                                                        PAUL WEI-JYE CHEN
                                                          Attorney for the Plaintiffs

                                                      1
 1
 2
 3
 4
 5                               ORDER

 6         IT IS SO ORDERED.
 7
     DATED: September 30, 2019
 8                                       Troy L. Nunley
 9                                       United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                   2
